 



Exhibit 10.2
EXECUTION COPY
FIRST AMENDMENT TO FIRST LIEN CREDIT AGREEMENT
     THIS FIRST AMENDMENT, dated as of November 15, 2007 (this “Amendment”), to
the Credit Agreement referred to below, by and among IM US HOLDINGS, LLC, a
Delaware limited liability company (the “Borrower”), INVERNESS MEDICAL
INNOVATIONS, INC., a Delaware corporation (“Holdings”), the Lenders signatory
hereto, and GENERAL ELECTRIC CAPITAL CORPORATION, as collateral agent and
administrative agent for the Lenders (in such capacity, “Administrative Agent”).
W I T N E S S E T H
     WHEREAS, the Borrower, Holdings, the Administrative Agent, the Lenders and
L/C Issuers party thereto from time to time, Citizens Bank of Massachusetts,
Fifth Third Bank, and Merrill Lynch Capital, a division of Merrill Lynch
Business Financial Services Inc., as Co-Documentation Agents, UBS Securities
LLC, as Joint Lead Arranger and Syndication Agent, and GE Capital Markets, Inc.,
as Joint Lead Arranger and Sole Bookrunner, are parties to the First Lien Credit
Agreement, dated as of June 26, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);
     WHEREAS, the Borrower has delivered to Administrative Agent a Facilities
Increase Notice requesting the making of additional Term Loans in a principal
amount of $75,000,000 pursuant to a Facilities Increase as provided for in
Section 2.1(c) of the Credit Agreement; and
     WHEREAS, in connection with such Facilities Increase and pursuant to
Section 3.3(a)(ii) of the Credit Agreement, the Borrower has requested that the
Administrative Agent amend the Credit Agreement, and Administrative Agent has
agreed to amend the Credit Agreement, on the terms and subject to the conditions
set forth herein.
     NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
     1.      Definitions. Capitalized terms not otherwise defined herein,
including in the recitals, shall have the meanings ascribed to them in the
Credit Agreement.
     2.      Amendments to Credit Agreement. The Credit Agreement is hereby
amended as of the Incremental Term Loan Funding Date (as defined below) as
follows:
              (a)      Amendments to Article I of the Credit Agreement.
Article I of the Credit Agreement is amended by inserting the following new
definitions therein in the appropriate alphabetical order:

1



--------------------------------------------------------------------------------



 



“‘First Amendment’ means that certain First Amendment, dated as of November 15,
2007, by and among the Borrower, Holdings and Administrative Agent.
‘Incremental Term Loan’ has the meaning specified in Section 2.1(b).
‘Incremental Term Loan Commitment’ means, with respect to each Incremental Term
Loan Lender, the commitment of such Lender to make Incremental Term Loans to the
Borrower, which commitment is in the amount set forth opposite such Lender’s
name on Schedule I-A under the caption “Incremental Term Loan Commitment”, as
amended to reflect Assignments and as such amount may be reduced pursuant to
this Agreement. The aggregate amount of the Incremental Term Loan Commitments as
of the Incremental Term Loan Funding Date equals $75,000,000.
‘Incremental Term Loan Facility’ means the Incremental Term Loan Commitments and
the provisions herein related to the Incremental Term Loans.
‘Incremental Term Loan Funding Date’ means November 15, 2007.
‘Incremental Term Loan Lender’ means each Lender that has an Incremental Term
Loan Commitment or that holds an Incremental Term Loan.
‘Initial Term Loan’ has the meaning specified in Section 2.1(b).
‘Initial Term Loan Commitment’ means, with respect to each Initial Term Loan
Lender, the commitment of such Lender to make Initial Term Loans to the
Borrower, which commitment is in the amount set forth opposite such Lender’s
name on Schedule I under the caption “Term Loan Commitment”, as amended to
reflect Assignments and as such amount may be reduced pursuant to this
Agreement. The aggregate amount of the Initial Term Loan Commitments on the
Closing Date equals $900,000,000.
‘Initial Term Loan Facility’ means the Initial Term Loan Commitments and the
provisions herein related to the Initial Term Loans.
‘Initial Term Loan Lender’ means each Lender that has an Initial Term Loan
Commitment or that holds an Initial Term Loan.”

2



--------------------------------------------------------------------------------



 



              (b)      Additional Amendments to Article I of the Credit
Agreement. Article I of the Credit Agreement is amended by amending and
restating the following definitions therein:
“‘Commitment Termination Date’ means, (a) with respect to any Revolving Credit
Commitment, the Scheduled Revolving Credit Termination Date and (b) with respect
to any Term Loan Commitment of any existing or prospective Lender, (i) if such
commitment is entered into as part of a Facilities Increase (other than the
Incremental Term Loan Commitment), the earlier of the date agreed by the
Borrower and the Administrative Agent to be the date of termination of the
commitments for such Facilities Increase, any termination date expressly set
forth in the commitment letter for such commitment and the Facilities Increase
Date for such Facilities Increase after the incurrence of any Term Loan on such
date, (ii) with respect to the Incremental Term Loan Commitment, the Incremental
Term Loan Funding Date (after giving effect to any Borrowing occurring on such
date) and (iii) otherwise, the Closing Date (after giving effect to any
Borrowing occurring on such date).
‘Facilities’ means (a) the Incremental Term Loan Facility, the Initial Term Loan
Facility and any other Term Loan Facility and (b) the Revolving Credit Facility.
‘Term Loan’ means the Initial Term Loan and the Incremental Term Loan.
‘Term Loan Commitment’ means, with respect to each Term Loan Lender, the Initial
Term Loan Commitment and the Incremental Term Loan Commitment of such Lender, as
amended to reflect Assignments and each additional commitment by such Lender in
the Term Loan Facility that is made as part of any Facilities Increase (other
than any Facilities Increase pursuant to the First Amendment) and as such amount
may be reduced pursuant to this Agreement. The aggregate amount of the Initial
Term Loan Commitments on the Closing Date equals $900,000,000 and the aggregate
amount of the Incremental Term Loan Commitments on the Incremental Term Loan
Funding Date equals $75,000,000.”
              (c)      Amendment to Section 2.1(b) of the Credit Agreement.
Section 2.1(b) of the Credit Agreement is amended by amending and restating such
Section 2.1(b) in its entirety as follows:
“(b) Term Loan Commitments. On the terms and subject to the conditions contained
in this Agreement, each Initial Term Loan Lender severally, but not jointly,
agrees to make a loan (each an

3



--------------------------------------------------------------------------------



 



“Initial Term Loan”) in Dollars to the Borrower on the Closing Date in an amount
not to exceed such Lender’s Initial Term Loan Commitment. Amounts of Initial
Term Loans repaid may not be reborrowed. On the terms and subject to the
conditions contained in the First Amendment, each Incremental Term Loan Lender
severally, but not jointly, agrees to make a loan (each an “Incremental Term
Loan”) in Dollars to the Borrower on the Incremental Term Loan Funding Date in
an amount not to exceed such Lender’s Incremental Term Loan Commitment. Amounts
of Incremental Term Loans repaid may not be reborrowed.”
              (d)      Amendment to Section 2.2(a) of the Credit Agreement.
Section 2.2(a) of the Credit Agreement is amended by amending and restating such
Section 2.2(a) in its entirety as follows:
“(a) Notice From the Borrower. Each Borrowing shall be made on notice given by
the Borrower to the Administrative Agent not later than 11:00 a.m. on (i) the
first Business Day, in the case of a Borrowing of Base Rate Loans and (ii) the
third Business Day, in the case of a Borrowing of Eurodollar Rate Loans, prior
to the date of the proposed Borrowing; provided, however, that the Borrower may
not request any Incremental Term Loan to be a Eurodollar Rate Loan until the
earlier of (x) the date that is ten (10) days after the Incremental Term Loan
Funding Date and (y) the date of completion of the “Primary Syndication” of the
Incremental Term Loan (as determined by GE Capital). Each such notice may be
made in a writing substantially in the form of Exhibit C (a “Notice of
Borrowing”) duly completed or by telephone if confirmed promptly, but in any
event within one Business Day and prior to such Borrowing, with such a Notice of
Borrowing. Loans shall be made as Base Rate Loans unless, outside of a
suspension period pursuant to Section 2.15, the Notice of Borrowing specifies
that all or a portion thereof shall be Eurodollar Rate Loans. Each Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000.”
              (e)      Amendment to Section 2.6(b) of the Credit Agreement.
Section 2.6(b) of the Credit Agreement is amended by amending and restating such
Section 2.6(b) in its entirety as follows:
“(b) The Borrower promises to repay the Term Loans (i) on the Scheduled Term
Loan Maturity Date, (ii) on September 30, 2007 and December 31, 2007 in an
amount equal to $2,250,000 (which payments shall be applied to the Initial Term
Loan only) and (iii) in equal quarterly installments each in an amount equal to
$2,437,500 on the last day of each Fiscal Quarter commencing with the Fiscal
Quarter ending March 31, 2008.”

4



--------------------------------------------------------------------------------



 



              (f)      Amendment to Schedules. The Schedules to the Credit
Agreement are amended by adding the following new Schedule I-A, attached hereto
as Exhibit A.
     3.      Remedies. This Amendment shall constitute a Loan Document. The
breach by any Loan Party of any representation, warranty, covenant or agreement
in this Amendment shall constitute an immediate Event of Default hereunder and
under the other Loan Documents.
     4.      Representations and Warranties. To induce the Administrative Agent
and Incremental Term Loan Lenders to enter into this Amendment, each of Holdings
and the Borrower represents and warrants to the Administrative Agent, the
Lenders and the L/C Issuers on and as of the Incremental Loan Funding Date that:
              (a)      The execution, delivery and performance by the Borrower
and Holdings of this Amendment and the performance of the Credit Agreement, as
amended by this Amendment (the “Amended Credit Agreement”), and the
acknowledgment of this Amendment by the other Loan Parties signatory hereto:
(i) are within such Loan Party’s corporate or similar powers and, at the time of
execution thereof, have been duly authorized by all necessary corporate and
similar action (including, if applicable, consent of holders of its Securities),
(ii) do not (A) contravene such Loan Party’s Constituent Documents, (B) violate
any Requirement of Law, (C) conflict with, contravene, constitute a default or
breach under, any material Contractual Obligation of any Loan Party or any of
their respective Subsidiaries, other than those which could not reasonably be
expected to have either individually or in the aggregate, a Material Adverse
Effect, or (D) result in the imposition of any Lien (other than a Permitted
Lien) upon any property of any Loan Party or any of their respective
Subsidiaries and (iii) do not require any Loan Party or any of their respective
Subsidiaries to obtain any Permit of, or make any filing with, any Governmental
Authority or obtain any consent of, or notice to, any Person, prior to the
Incremental Term Loan Funding Date or, if not obtained, made or complied with,
such failure could not, reasonably be expected to have either individually or in
the aggregate, a Material Adverse Effect.
              (b)      This Amendment has been duly executed and delivered by or
on behalf of the Borrower and Holdings and acknowledged by each other Loan
Party.
              (c)      Each of this Amendment and the Amended Credit Agreement
is the legal, valid and binding obligation of the Borrower and Holdings and is
enforceable against the Borrower and Holdings in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws affecting creditors’
rights generally or by general equitable principles relating to enforceability.
              (d)      No Default or Event of Default has occurred and is
continuing or would result after giving effect to the provisions of this
Amendment.
              (e)      No action, claim or proceeding is now pending or, to the
knowledge of any Loan Party, threatened against such Loan Party, at law, in
equity or otherwise, before any court, board, commission, agency or
instrumentality of any foreign, federal, state, or local government or of any
agency or subdivision thereof, or before any arbitrator or panel of

5



--------------------------------------------------------------------------------



 



arbitrators, which (i) challenges any Loan Party’s right or power to enter into
or perform any of its obligations under this Amendment or any other Loan
Document to which it is or will be, a party, or the validity or enforceability
of this Amendment, the Amended Credit Agreement or any other Loan Document or
any action taken thereunder, or (ii) has a reasonable risk of being determined
adversely to such Loan Party and that, if so determined, could reasonably be
expected to have a Material Adverse Effect after giving effect to this
Amendment.
              (f) As of the Incremental Term Loan Funding Date, (i) the
conditions precedent set forth in Section 3.2 of the Credit Agreement have been
satisfied both before and after giving effect to the Incremental Term Loan,
(ii) the Incremental Term Loan is being made on the terms and conditions set
forth in Section 2.1(c) of the Credit Agreement and (iii) the Group Members are
in compliance with Article V of the Credit Agreement as of the Fiscal Quarter
ended September 30, 2007, on a pro forma basis both before and after giving
effect to the Incremental Term Loan.
     5.      No Waivers/Consents/Amendments. Except as expressly provided herein
(a) the Credit Agreement and the other Loan Documents shall be unmodified and
shall continue to be in full force and effect in accordance with their terms,
and (b) this Amendment shall not be deemed a waiver of any term or condition of
any Loan Document and shall not be deemed to prejudice any right or rights which
Administrative Agent or any Lender may now have or may have in the future under
or in connection with any Loan Document or any of the instruments or agreements
referred to therein, as the same may be amended from time to time.
     6.      Affirmation of Obligations. Each of the Loan Parties hereby
acknowledges, agrees and affirms (a) its obligations under the Credit Agreement
and the other Loan Documents, including, without limitation, its guaranty
obligations thereunder, (b) that such guaranty shall apply to the Obligations in
accordance with the terms thereof, (c) the grant of the security interest in all
of its assets pursuant to the Loan Documents and (d) that such liens and
security interests created and granted are valid and continuing and secure the
Obligations in accordance with the terms thereof. Each of the Incremental Term
Loan Lenders hereby agrees that as of the Incremental Term Loan Funding Date,
such Lender shall become, and have the rights and obligations of, a Lender under
the Credit Agreement and the other Loan Documents
     7.      Outstanding Indebtedness; Waiver of Claims. Each of the Loan
Parties hereby acknowledges and agrees that as of November 9, 2007, the
principal amount outstanding of the Revolving Loan is $41,000,000 and the
principal amount outstanding of the Initial Term Loan is $897,750,000. The
Borrower and each other Loan Party hereby waive, release, remise and forever
discharge Administrative Agent, Lenders and each other Indemnitee from any and
all claims, suits, actions, investigations, proceedings or demands arising out
of or in connection with the Credit Agreement (collectively, “Claims”), whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law of any kind or character, known or unknown, which
the Borrower or any other Loan Party ever had, now has or might hereafter have
against Administrative Agent or Lenders which relates, directly or indirectly,
to any acts or omissions of Administrative Agent, Lenders or any other
Indemnitee on or prior to the Incremental Term Loan Funding Date; provided, that
neither the Borrower nor any other Loan Party waives any Claim solely to the
extent such Claim relates to Administrative Agent’s or any Lender’s gross
negligence or willful misconduct.

6



--------------------------------------------------------------------------------



 



     8.      Costs and Expenses. The Borrower hereby reconfirms its obligations
pursuant to Section 11.3 of the Credit Agreement to pay and reimburse
Administrative Agent for all reasonable costs and expenses (including, without
limitation, reasonable fees of counsel) incurred in connection with the
negotiation, preparation, execution and delivery of this Amendment and all other
documents and instruments delivered in connection herewith.
     9.      Amendment Effectiveness. Upon satisfaction in full in the judgment
of Administrative Agent of each of the following conditions, this Amendment
shall be deemed effective as of November 15, 2007 (the “Incremental Term Loan
Funding Date”):
              (a)      Amendment. Administrative Agent shall have received
copies of signature pages to this Amendment, duly executed and delivered by
Administrative Agent, the Borrower, Holdings and the Incremental Term Loan
Lenders, and acknowledged by each of the other Loan Parties, with originals to
follow promptly thereafter.
              (b)      Payment of Costs and Expenses. The Borrower shall have
paid to Administrative Agent all costs, fees and expenses owing in connection
with this Amendment and the other Loan Documents and due to Administrative Agent
(including, without limitation, reasonable legal fees and expenses and fees
payable pursuant to the fee letter dated the date hereof among the Borrower,
Holdings and the Administrative Agent).
              (c)      Representations and Warranties. The representations and
warranties of or on behalf of the Borrower and each other Loan Party in this
Amendment shall be true and correct on and as of the Incremental Term Loan
Funding Date.
              (d)      Notes. Administrative Agent shall have received for the
account of each Incremental Term Loan Lender or Eligible Assignee participating
in the Incremental Term Loan Facility, having requested the same by notice to
the Administrative Agent and the Borrower received by each at least three
Business Days prior to the Incremental Term Loan Funding Date (or such later
date as may be agreed by the Borrower), Notes for the Incremental Term Loan
Facility conforming to the requirements set forth in Section 2.14(e) of the
Credit Agreement.
              (e)      Officer’s Certificate. Administrative Agent shall have
received for each of the Borrower and Holdings a certificate of the secretary or
other officer of such Loan Party in charge of maintaining books and records of
such Loan Party certifying as to the resolutions of such Loan Party’s board of
directors or other appropriate governing body approving and authorizing the
execution, delivery and performance of each document executed as part of the
Incremental Term Loan Facility to which such Loan Party is a party.
              (f)      Legal Opinions. Administrative Agent shall have received
duly executed favorable opinions of counsel to the Loan Parties in Delaware and
New York, satisfactory to the Administrative Agent, each addressed to the
Administrative Agent, the L/C Issuers and the Lenders and addressing such
matters as the Administrative Agent may reasonably request.

7



--------------------------------------------------------------------------------



 



     10.      Governing Law. This Amendment, and the rights and obligations of
the parties hereto, shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.
     11.      Counterparts. This Amendment may be executed by the parties hereto
on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
[SIGNATURE PAGES FOLLOW]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed as of the date
first written above.

            IM US HOLDINGS, LLC, as Borrower
      By:   /s/ David Teitel         Name:   David Teitel        Title:  
President     

            INVERNESS MEDICAL INNOVATIONS, INC.,
     as a Guarantor
      By:   /s/ David Teitel         Name:   David Teitel        Title:   Chief
Financial Officer & Treasurer     



 



--------------------------------------------------------------------------------



 



            GENERAL ELECTRIC CAPITAL
CORPORATION, as Administrative Agent and
Incremental Term Loan Lender
      By:   /s/ Ryan Guenin         Name:   Ryan Guenin        Title:   Duly
Authorized Signatory     

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as Incremental
Term Loan Lender
      By:   /s/ D. Scott Farquhar         Name:   D. Scott Farquhar       
Title:   Vice President     

            MERRILL LYNCH BANK USA, as Incremental
Term Loan Lender
      By:   /s/ Louis Alder         Name:   Louis Alder        Title:  
Director     

            RBS CITIZENS, NATIONAL ASSOCIATION, as
Incremental Term Loan Lender
      By:   /s/ Carlos Calixto         Name:   Carlos Calixto        Title:  
Vice President     



 



--------------------------------------------------------------------------------



 



            ACKNOWLEDGED AND AGREED:


ADVANTAGE DIAGNOSTICS CORPORATION
APPLIED BIOTECH, INC.
BINAX, INC.
FIRST CHECK DIAGNOSTICS CORP.
FOREFRONT DIAGNOSTICS, INC.
BIOSITE INCORPORATED
INNOVATIVE MOBILITY, LLC
INSTANT TECHNOLOGIES, INC.
INVERNESS MEDICAL — BIOSTAR, INC.
INVERNESS MEDICAL INTERNATIONAL HOLDING CORP.
INVERNESS MEDICAL INTERNATIONAL HOLDING CORP. II
INNOVATIONS RESEARCH, LLC
INVERNESS MEDICAL, LLC
ISCHEMIA TECHNOLOGIES, INC.
IVC INDUSTRIES, INC.
INNOVACON, INC.
OSTEX INTERNATIONAL, INC.
QUALITY ASSURED SERVICES, INC.
SELFCARE TECHNOLOGY, INC.
SPDH, INC.
UNIPATH ONLINE, INC.
WAMPOLE LABORATORIES, LLC
CHOLESTECH CORPORATION
      By:   /s/ David Teitel         Name:   David Teitel        Title:   Vice
President, Finance, Vice President, Vice President, Finance, Vice President,
Finance, Vice President, Treasurer, Chief Financial Officer, Vice President,
Finance, Vice President, Finance, President, President, Vice President, Finance,
Vice President, Finance, Vice President, Finance, Vice President, Finance, Vice
President, Finance, Vice President, Finance, Chief Financial Officer, Vice
President, Finance, President, Vice President, Vice President, Vice President,
Finance & Chief Financial Officer     



 



--------------------------------------------------------------------------------



 



            DIAMICS, INC.
      By:   /s/ Peter Gombrich         Name:   Peter Gombrich        Title:  
Chief Executive Officer     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE I-A
INCREMENTAL TERM LOAN COMMITMENTS

      Incremental Term Loan   Incremental Term Loan Lender   Incremental Term
Loan Commitment       General Electric Capital Corporation   $30,000,000      
JPMorgan Chase Bank, N.A.   $15,000,000       Merrill Lynch Bank USA  
$20,000,000       RBS Citizens, National Association   $10,000,000       TOTAL  
$75,000,000

 